DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e).

Drawings
     The originally filed drawings were received on 3/31/2021.  The replacement drawings were received on 6/9/2021.  These drawings are objected to for the following reason(s) as set forth below.
     Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 2- Reference numerals 209, 210, 211, 212.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
     The drawings are objected to because of the following informalities:
Figure 2- the descriptions in the specification for reference numerals 201, 202, 203, 204, 205, 206, 207, 208 do not appear to correspond to the reference numerals designated in Figure 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 13-16 are objected to because of the following informalities:  
Claim 13, line 4- ‘apertures’ should read ‘aperture’
Claim 13 include the abbreviation “RDF” in line 5.  The full, unabbreviated word or phrase must be included the first time an abbreviation is used.  
Claim 14 is dependent on Claim 13, and hence inherits the deficiencies of Claim 13.
Claim 15 include the abbreviation “RDF” in line 2.  The full, unabbreviated word or phrase must be included the first time an abbreviation is used.
Claim 16 include the abbreviation “RDF” in line 1.  The full, unabbreviated word or phrase must be included the first time an abbreviation is used.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 1-2, 4, 8-10, 13-14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arashi (U.S. Patent Application Publication US 2016/0216500 A1) in view of Dolgin et al. (U.S. Patent No. 7226185).
     Arashi discloses an apparatus for reflective dark field illumination (See for example Abstract; Figures 1-19) in an imaging system comprising a set of elementary illuminators (See for example 110a in Figures 1-2), each of the set of elementary illuminators including a light source (See for example 112 in Figure 1) and a lens assembly (See for example 114 in Figure 1); and a bright field/dark field (BD) lens (See for example 50 in Figure 1); wherein the set of elementary illuminators are positioned in a ring-like shape (See for example 110a in Figures 1-2) to direct light towards a port of the BD lens (See for example 50 in Figure 1); and wherein a lens assembly focal distance and a distance between a light source and a lens assembly are determined based on an application of the imaging system (See for example 110a, 112, 114 in Figures 1-2; Paragraph 0049; In the instant case, the lens assembly focal distance and distance between the light source and the lens assembly are configured specifically to provide dark field illumination to the sample 90 in Figure 1).  Arashi further discloses a ring mirror (See for example 50 in Figure 1; Paragraph 0051) or ring condenser located within the BD lens to directed received light towards an optical plane (See for example 90 in Figure 1); the lens assembly comprises a single, multiple or compound lens (See for example 114 in Figure 1; Paragraph 0049); the light source is a light emitting diode (LED), a superluminescent diode (SLEDs) or a laser diode (LD) (See for example 112 in Figure 1; Paragraph 0049);  and the light source is aligned with an optical axis of the lens assembly in each of the set of elementary illuminators (See for example 110a, 112, 114 in Figure 1).
     Arashi additionally discloses a method of generating reflective dark field illumination (See for example Abstract; Figures 1-19) in a microscope comprising placing a set of elementary illuminators (See for example 110a in Figures 1-2) in a ring-like shape, each of the set of elementary illuminators including a light source (See for example 112 in Figure 1) and a lens assembly (See for example 114 in Figure 1); and directing light from each of the set of elementary illuminators at a RDF port of a bright field/dark field (BD) objective lens (See for example 50 in Figure 1); wherein a distance between the light source and the lens assembly in each of the set of element illuminators is determined based on an application of the microscope; and wherein a focal distance of the lens assembly within each of the set of elementary illuminators is determined based on the application of the microscope (See for example 110a, 112, 114 in Figures 1-2; Paragraph 0049; In the instant case, the lens assembly focal distance and distance between the light source and the lens assembly are configured specifically to provide dark field illumination to the sample 90 in Figure 1).
     Arashi discloses the invention as set forth above, except for each of the set of elementary illuminators also including an illuminator aperture.  However, Dolgin et al. teaches a conventional LED illumination source array (See for example Abstract; Figures 1-7), wherein each illumination source (See for example 12, 18 in Figure 1) in the source array includes a light source (See for example 12A, 12B, 12C in Figure 1), a lens assembly (See for example 14A, 14B, 14C in Figure 1), and an illuminator aperture (See for example end of 15A, 15B, 15C which has lenses 16A, 16B, 16C attached to in Figure 1).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the set of elementary illuminators also include an illuminator aperture, as taught by Dolgin et al., in the apparatus of Arashi, for the purpose of delimiting the incident illumination light so as to prevent unwanted light from illuminating unwanted areas of the sample.
     The combined teachings of Arashi and Dolgin et al. teach a light source aperture (See for example 15A, 15B, 15C attached to the light source lenses on light sources 12A, 12B, 12C in Figure 1) located between the light source and the lens assembly for directing light from the light source towards the lens assembly; and spatially filtering the light from each of the set of elementary illuminators (See for example 15A, 15B, 15C attached to the light source lenses on light sources 12A, 12B, 12C in Figure 1).
     Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arashi in view of Dolgin et al.
     Arashi in view of Dolgin et al. discloses the invention as set forth above, but does not specifically disclose a number of elementary illuminators in the set of elementary illuminators is a multiple of three (In the instant case, Arashi discloses an embodiment with 16 illuminators in Figures 1-2).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a number of elementary illuminators in the set of elementary illuminators be a multiple of three, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  One would have been motivated to have a number of elementary illuminators in the set of elementary illuminators be a multiple of three, such as 12, 15, or 18 illuminators, to provide an adjustment to the total illumination brightness provided to the sample, based on the intended application.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
     Claims 3, 5-7, 11, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
11/9/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872